Case 18-30264-sgj11 Doc 653 Filed 10/23/18              Entered 10/23/18 18:11:59          Page 1 of 37



 Rakhee V. Patel – State Bar No. 00797213               Jeff P. Prostok – State Bar No. 16352500
 Phillip Lamberson – State Bar No. 00794134             J. Robert Forshey – State Bar No. 07264200
 Joe Wielebinski – State Bar No. 21432400               Suzanne K. Rosen – State Bar No. 00798518
 Annmarie Chiarello – State Bar No. 24097496            Matthew G. Maben – State Bar No. 24037008
                                                        FORSHEY & PROSTOK LLP
 WINSTEAD PC
                                                        777 Main St., Suite 1290
 500 Winstead Building                                  Ft. Worth, TX 76102
 2728 N. Harwood Street                                 Telephone: (817) 877-8855
 Dallas, Texas 75201                                    Facsimile: (817) 877-4151
 Telephone: (214) 745-5400                              jprostok@forsheyprostok.com
 Facsimile: (214) 745-5390                              bforshey@forsheyprostok.com
 rpatel@winstead.com                                    srosen@forsheyprostok.com
 plamberson@winstead.com                                mmaben@forsheyprostok.com
 jwielebinski@winstead.com
                                                        COUNSEL FOR ROBIN PHELAN,
 achiarello@winstead.com                                CHAPTER 11 TRUSTEE

 SPECIAL COUNSEL FOR
 ROBIN PHELAN, CHAPTER 11 TRUSTEE



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                         §
 IN RE:                                                  §    CHAPTER 11 CASES
                                                         §
 ACIS CAPITAL MANAGEMENT, L.P.,                          §    CASE NO. 18-30264-sgj11
 ACIS CAPITAL MANAGEMENT GP, LLC,                        §    (Jointly Administered)
                                                         §
                                 Debtors.                §

    SECOND MODIFICATION TO THE SECOND AMENDED JOINT PLAN FOR
 ACIS CAPITAL MANAGEMENT, LP AND ACIS CAPITAL MANAGEMENT GP, LLC

        Robin Phelan (“Trustee”), the Chapter 11 Trustee for Acis Capital Management, LP and

Acis Capital Management GP, LLC (the “Debtors”), files this Second Modification (the “Second

Modification”) to the Second Amended Joint Chapter 11 Plan for Acis Capital Management, LP

and Acis Capital Management GP, LLC [Docket No. 612], as modified by the First Modification

to the Second Amended Joint Chapter 11 Plan for Acis Capital Management, LP and Acis Capital

Management GP, LLC [Docket No. 612] (together, the “Plan”).




                                               Page 1 of 5
Case 18-30264-sgj11 Doc 653 Filed 10/23/18         Entered 10/23/18 18:11:59    Page 2 of 37



       1.      Reference is here made to the Plan for all purposes. This Second Modification

modifies the Plan.

       2.      Modification to Section 14.03. Section 14.03 of the Plan is hereby modified to

read as follows:

       PLAN INJUNCTION.

       THIS SECTION IS REFERRED TO HEREIN AS THE “PLAN
       INJUNCTION.” EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
       HEREIN, AS OF THE EFFECTIVE DATE ALL HOLDERS OF CLAIMS
       AGAINST, OR INTERESTS IN, THE DEBTORS, THE ESTATE OR ANY
       OF THE ASSETS THAT AROSE PRIOR TO THE EFFECTIVE DATE ARE
       HEREBY PERMANENTLY ENJOINED AND PROHIBITED FROM THE
       FOLLOWING: (a) THE COMMENCING OR CONTINUATION IN ANY
       MANNER, DIRECTLY OR INDIRECTLY, OF ANY ACTION, CASE,
       LAWSUIT OR OTHER PROCEEDING OF ANY TYPE OR NATURE
       AGAINST THE DEBTORS, THE ESTATE, THE REORGANIZED
       DEBTOR, OR THE REORGANIZED DEBTOR’S ASSETS WITH
       RESPECT TO ANY SUCH CLAIM OR INTEREST ARISING OR
       ACCRUING BEFORE THE EFFECTIVE DATE, INCLUDING WITHOUT
       LIMITATION THE ENTRY OR ENFORCEMENT OF ANY JUDGMENT,
       OR ANY OTHER ACT FOR THE COLLECTION, EITHER DIRECTLY OR
       INDIRECTLY, OF ANY CLAIM OR INTEREST AGAINST THE
       DEBTORS, THE ESTATE, THE REORGANIZED DEBTOR, OR THE
       REORGANIZED DEBTOR’S ASSETS; (b) THE CREATION,
       PERFECTION OR ENFORCEMENT OF ANY LIEN, SECURITY
       INTEREST, ENCUMBRANCE, RIGHT OR BURDEN, EITHER
       DIRECTLY OR INDIRECTLY, AGAINST THE DEBTORS, THE ESTATE,
       THE REORGANIZED DEBTOR, OR THE REORGANIZED DEBTOR’S
       ASSETS, OR (c) TAKING ANY ACTION IN RELATION TO THE
       DEBTORS, THE ESTATE, THE REORGANIZED DEBTOR, OR THE
       REORGANIZED DEBTOR’S ASSETS, EITHER DIRECTLY OR
       INDIRECTLY, WHICH VIOLATES OR DOES NOT CONFORM OR
       COMPLY WITH THE PROVISIONS OF THIS PLAN APPLICABLE TO
       SUCH CLAIM OR INTEREST. THE PLAN INJUNCTION SHALL ALSO
       BE INCORPORATED INTO THE CONFIRMATION ORDER.

       IN ADDITION TO THE FOREGOING, EXCEPT TO THE EXTENT
       NECESSARY TO ALLOW HCLOF, THE REORGANIZED DEBTOR AND
       BRIGADE TO EFFECTUATE THE RESET OF ONE OR MORE OF THE
       ACIS CLOS IN ACCORDANCE WITH SECTION 6.08 OF THE PLAN,
       PURSUANT TO SECTIONS 105(a), 1123(a)(5), 1123(b)(6), AND 1142(b) OF
       THE BANKRUPTCY CODE, THE ENJOINED PARTIES (DEFINED
       BELOW) ARE HEREBY ENJOINED FROM: (a) PROCEEDING WITH,

                                          Page 2 of 5
Case 18-30264-sgj11 Doc 653 Filed 10/23/18             Entered 10/23/18 18:11:59         Page 3 of 37



       EFFECTUATING, OR OTHERWISE TAKING (i) ANY ACTION IN
       FURTHERANCE OF ANY OPTIONAL REDEMPTION, CALL, OR
       OTHER LIQUIDATION OF THE ACIS CLOS PREVIOUSLY OR
       CURRENTLY ISSUED BY ANY SUCH PARTIES, AND (ii) ANY OTHER
       ATTEMPT TO LIQUIDATE THE ACIS CLOS BY ANY MEANS, (b)
       TRADING ANY ACIS CLO COLLATERAL IN FURTHERANCE OF ANY
       OPTIONAL REDEMPTION, CALL, OR OTHER LIQUIDATION OF THE
       ACIS CLOS, (c) EXERCISING ANY RIGHTS TO ASK OR DIRECT THE
       ISSUERS, CO-ISSUERS OR INDENTURE TRUSTEE TO PERFORM ANY
       ACTION IN RELATION TO THE ACIS CLOS THAT THE ENJOINED
       PARTIES ARE PROHIBITED FROM TAKING UNDER THE TERMS OF
       THE PLAN INJUNCTION, (d) INTERFERING IN ANY WAY WITH THE
       CAPITAL MARKETS PROCESS OF RESETTING ANY ACIS CLO, AND
       (e) SENDING, MAILING, OR OTHERWISE DISTRIBUTING ANY
       NOTICE TO THE HOLDERS OF THE NOTES IN THE ACIS CLOS IN
       CONNECTION WITH THE EFFECTUATION OF ANY OPTIONAL
       REDEMPTION, CALL, OR OTHER LIQUIDATION OF THE ACIS CLOS,
       UNTIL THE DATE UPON WHICH A FINAL ORDER IS ENTERED ON
       THE ESTATE’S AVOIDANCE CLAIMS RELATING TO ACIS LP’S
       RIGHTS UNDER THE ALF PMA.         FOR PURPOSES OF THIS
       PARAGRAPH, THE TERM “ENJOINED PARTIES” SHALL INCLUDE
       HIGHLAND, HCLOF, CLO HOLDCO, NEUTRA, HIGHLAND HCF,
       HIGHLAND CLOM, ANY AFFILIATES OF HIGHLAND, AND THEIR
       RESPECTIVE      EMPLOYEES,    AGENTS,    REPRESENTATIVES,
       TRANSFEREES, ASSIGNS, AND SUCCESSORS. FOR PURPOSES OF
       CLARIFICATION AND AVOIDANCE OF DOUBT, NOTHING IN THIS
       PARAGRAPH SHALL PRECLUDE ORDINARY DAY-TO-DAY TRADING
       OF THE COLLATERAL IN THE ACIS CLOS.

Notwithstanding anything to the contrary in the Plan: (a) third-party professionals employed by
the Reorganized Debtor shall not be released or exculpated from any losses, claims, damages,
liabilities, or expenses arising from their duties and services provided to the Reorganized Debtor;
and (b) any third-party professionals employed by the Reorganized Debtor shall only be entitled
to be indemnified by the Reorganized Debtor to the extent provided by applicable law.

Notwithstanding anything to the contrary in the Plan or Confirmation Order, nothing in the Plan
or in the Confirmation Order shall discharge, release, enjoin or otherwise bar (i) any liability of
the Debtors, the Estate, the Reorganized Debtor, or the Reorganized Debtor’s assets (“Released
Parties”) to a Governmental Unit arising on or after the Confirmation Date with respect to events
occurring after the Confirmation Date, provided that the Released Parties reserve the right to assert
that any such liability is a Claim that arose on or prior to the Confirmation Date and constitutes a
Claim that is subject to the deadlines for filing proofs of claim, (ii) any liability to a Governmental
Unit that is not a Claim subject to the deadlines for filing proofs of Claim, (iii) any valid right of
setoff or recoupment of a Governmental Unit, and (iv) any police or regulatory action by a
Governmental Unit. In addition, nothing in the Plan or Confirmation Order discharges, releases,
precludes or enjoins any environmental liability to any Governmental Unit that any Person other
than the Released Parties would be subject to as the owner or operator of the property after the

                                              Page 3 of 5
Case 18-30264-sgj11 Doc 653 Filed 10/23/18             Entered 10/23/18 18:11:59        Page 4 of 37



Effective Date. For the avoidance of any doubt, nothing in this paragraph shall be construed to
limit the application of the Plan Injunction to any Claim which was subject to any bar date
applicable to such Claim.

       3.      Modification to Exhibit “B”. The copy of the Exhibit “B” reflecting Executory

Contracts and Unexpired Leases of the Debtors to be assumed pursuant to the Plan is hereby

deleted in its entirety and replaced with the version of the “Exhibit B” Executory Contracts and

Unexpired Leases to be Assumed by the Trustee in the Confirmation Order attached hereto as

Exhibit “1.”

       4.      A copy of a document reflecting the modifications to the Plan above in redline

format is attached hereto as Exhibit “2.”

       5.      A copy of the document reflecting the modifications to Exhibit B to the Plan in

redline format is attached hereto as Exhibit “3.”

       6.      This Second Modification does not adversely affect any creditor because the Plan

has not yet been solicited for voting and this First Modification will be included in any solicitation

materials.

Dated: October 23, 2018.               Respectfully submitted,

                                       ACIS CAPITAL MANAGEMENT, L.P.


                                       By: /s/ Robin Phelan
                                           Robin Phelan
                                           Chapter 11 Trustee


                                       ACIS CAPITAL MANAGMENET GP, LLC


                                       By: /s/ Robin Phelan
                                           Robin Phelan
                                           Chapter 11 Trustee




                                              Page 4 of 5
Case 18-30264-sgj11 Doc 653 Filed 10/23/18                               Entered 10/23/18 18:11:59                    Page 5 of 37



 APPROVED:                                                            APPROVED:

 /s/ Jeff P. Prostok                                                  /s/ Rahkee V. Patel
 Jeff P. Prostok – State Bar No. 16352500                             Rakhee V. Patel – State Bar No. 00797213
 J. Robert Forshey – State Bar No. 07264200                           Phillip Lamberson – State Bar No. 00794134
 Suzanne K. Rosen – State Bar No. 00798518                            Joe Wielebinski – State Bar No. 21432400
 Matthew G. Maben – State Bar No. 24037008                            Annmarie Chiarello –State Bar No. 24097496
 FORSHEY & PROSTOK LLP                                                WINSTEAD PC
 777 Main St., Suite 1290                                             500 Winstead Building
 Ft. Worth, TX 76102                                                  2728 N. Harwood Street
 Telephone: (817) 877-8855                                            Dallas, Texas 75201
 Facsimile: (817) 877-4151                                            Telephone: (214) 745-5400
 jprostok@forsheyprostok.com                                          Facsimile: (214) 745-5390
 bforshey@forsheyprostok.com                                          rpatel@winstead.com
 srosen@forsheyprostok.com                                            plamberson@winstead.com
 mmaben@forsheyprostok.com                                            jwielebinski@winstead.com
                                                                      achiarello@winstead.com
 COUNSEL FOR ROBIN PHELAN,
 CHAPTER 11 TRUSTEE                                                   SPECIAL COUNSEL FOR ROBIN
                                                                      PHELAN, CHAPTER 11 TRUSTEE

\L:\JPROSTOK\ACIS Capital Management (Trustee Rep)\Plan and Disclosure Statement\Second Modification to Second Amended Plan 10.23.18.docx




                                                             Page 5 of 5
Case 18-30264-sgj11 Doc 653 Filed 10/23/18   Entered 10/23/18 18:11:59   Page 6 of 37




                      Exhibit “1”
       [Revised Exhibit “B” to the
         Second Amended Plan]
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 7 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date        Cure Amount
Acis CLO 2013-1 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2013-1, Ltd.                           Limited Liability Company Agreement     October 28, 2016          $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 Ltd.                             Collateral Administration Agreement    March 18, 2013            $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
U.S. Bank National Association                   Collateral Administration Agreement    March 18, 2013            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1 Ltd.                              Portfolio Management Agreement        March 18, 2013            $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 Ltd.                                         Indenture                  March 18, 2013            $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 LLC                                          Indenture                  March 18, 2013            $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               1
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18       Entered 10/23/18 18:11:59   Page 8 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description            Contract Date         Cure Amount
U.S. Bank National Association                              Indenture                  March 18, 2013             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1 Ltd.                                  Supplemental Indenture          February 26, 2014          $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 LLC                                   Supplemental Indenture          February 26, 2014          $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                        Supplemental Indenture          February 26, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1, Ltd.                                  Governing Documents                    --                 $0
c/o Estera Trust (f/k/a Appleby Trust)                (Requested from HCM)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-2 Chemical Holdings, LLC          Limited Liability Company Agreement           --                 $0
1209 Orange Street                                     (requested from HCM)
Wilmington, DE 19801
Acis CLO 2013-2 Ltd.                            Limited Liability Company Agreement           --                 $0
c/o Maples FS Limited                                  (requested from HCM)
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                              2
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18      Entered 10/23/18 18:11:59   Page 9 of 37
                                                        EXHIBIT B
                                         Executory Contracts and Unexpired Leases
                                               to Be Assumed by the Trustee

Party                                                 Contract Description            Contract Date         Cure Amount
Acis CLO 2013-2 Ltd.                           Collateral Administration Agreement    October 3, 2013            $0
c/o Maples FS Limited
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
The Bank of New York Mellon Trust Co., N.A.    Collateral Administration Agreement    October 3, 2013           $0
601 Travis Street, 16th Floor
Houston, Texas 77002
Attn: Global Corporate Trust –
Acis CLO 2013-2
Acis CLO 2013-2 Ltd.                            Portfolio Management Agreement        October 3, 2013           $0
c/o Maples FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands L Y1-1102
Acis CLO 2013-2 Ltd.                                       Indenture                  October 3, 2013           $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-2 LLC                                        Indenture                  October 3, 2013           $0
850 Library Ave., Suite 204
Newark, DE 19711
The Bank of New York Mellon Trust Co., N.A.                 Indenture                 October 3, 2013           $0
601 Travis Street, 16th Floor
Houston, Texas 77002
Attn: Global Corporate Trust –
Acis CLO 2013-2
Acis CLO 2013-2 Ltd.                                  Governing Document                     --                 $0
c/o Maples FS Limited                                (requested from HCM)
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                             3
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 10 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2014-3 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016            $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-3 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Ltd.                             Collateral Administration Agreement    February 25, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                   Collateral Administration Agreement    February 25, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-3
Acis CLO 2014-3 Ltd.                              Portfolio Management Agreement        February 25, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Ltd.                                         Indenture                  February 25, 2014          $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-3 LLC                                          Indenture                  February 25, 2014          $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               4
                Case 18-30264-sgj11 Doc 653 Filed 10/23/18         Entered 10/23/18 18:11:59   Page 11 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description              Contract Date         Cure Amount
U.S. Bank National Association                              Indenture                   February 25, 2014           $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-3
Acis CLO 2014-3 Ltd.                          Memorandum and Articles of Association   December 24, 2013           $0
c/o Maple FS Limited                                of Acis CLO 2014-3 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-4 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-4 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
Acis CLO 2014-4 Ltd.                             Collateral Administration Agreement      June 5, 2014             $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
U.S. Bank National Association                   Collateral Administration Agreement      June 5, 2014             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-4
Acis CLO 2014-4 Ltd.                              Portfolio Management Agreement          June 5, 2014             $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                               5
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 12 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description              Contract Date         Cure Amount
Acis CLO 2014-4 Ltd.                                        Indenture                     June 5, 2014              $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-4 LLC                                          Indenture                    June 5, 2014             $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                   June 5, 2014             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-4
Acis CLO 2014-4 Ltd.                          Memorandum and Articles of Association      April 1, 2014            $0
c/o Maple FS Limited                                of Acis CLO 2014-4 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Island KY1-1102
Acis CLO 2014-5 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-5 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-5 Ltd.                             Collateral Administration Agreement   November 18, 2014           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                               6
                Case 18-30264-sgj11 Doc 653 Filed 10/23/18         Entered 10/23/18 18:11:59   Page 13 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description            Contract Date          Cure Amount
U.S. Bank National Association                   Collateral Administration Agreement   November 18, 2014            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-5
Acis CLO 2014-5 Ltd.                              Portfolio Management Agreement       November 18, 2014           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-5 Ltd.                                         Indenture                 November 18, 2014           $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-5 LLC                                          Indenture                 November 18, 2014           $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                November 18, 2014           $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-5
Acis CLO 2014-5 Ltd.                          Memorandum and Articles of Association     August 21, 2014           $0
c/o Maple FS Limited                                of Acis CLO 2014-5 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
Acis CLO 2015-6 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801




                                                               7
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 14 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2015-6 Ltd.                            Limited Liability Company Agreement     October 28, 2016            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2015-6 Ltd.                             Collateral Administration Agreement     April 16, 2015            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                   Collateral Administration Agreement     April 16, 2015            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2015-6
Acis CLO 2015-6 Ltd.                              Portfolio Management Agreement         April 16, 2015            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2015-6 Ltd.                                         Indenture                   April 16, 2015            $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2015-6 LLC                                          Indenture                   April 16, 2015            $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                  April 16, 2015            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2015-6




                                                               8
                Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 15 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                Contract Description               Contract Date         Cure Amount
Acis CLO 2015-6 Ltd.                          Memorandum and Articles of Association   February 11, 2015           $0
P.O. Box 1093, Boundary Hall, Cricket Sq            of Acis CLO 2015-6 Ltd.
Grand Cayman, KY1-1102, Cayman Islands
Acis CLO Value Fund II (Cayman), LP.             Investment Management Agreement         May 1, 2016              $0
P.O. Box 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II GP, LLC                   Investment Management Agreement         May 1, 2016              $0
P.O. Box. 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II, LP.                      Investment Management Agreement         May 1, 2016              $0
300 Crescent Court
Suite 700
Dallas, TX 75201
Acis CLO Value GP, LLC                          Limited Liability Company Agreement      July 19, 2010            $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO Value Master Fund II, LP.               Investment Management Agreement         May 1, 2016              $0
P.O. Box 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II (Cayman), L.P.          Third Amended and Restated Exempted       May 1, 2016              $0
P.O. Box 309, Ugland House                         Limited Partnership Agreement
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Master Fund II, L.P.            Third Amended and Restated Exempted       May 1, 2016              $0
P.O. Box 309, Ugland House                         Limited Partnership Agreement
Grand Cayman, Cayman Islands KY1-1104
Acis Loan Funding, Ltd.                           FATCA and Non-FATCA Services           June 23, 2017            $0
300 Crescent Court                                         Agreement
Suite 700
Dallas, TX 75201




                                                              9
               Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 16 of 37
                                                       EXHIBIT B
                                        Executory Contracts and Unexpired Leases
                                              to Be Assumed by the Trustee

Party                                               Contract Description               Contract Date         Cure Amount
BayVK R2 Lux S.A., SICAV FIS                         Power of Attorney                February 20, 2015           $0
15 rue de Flaxweiler
L-6776 Grevenmacher
BayVK R2 Lux S.A., SICAV-FIS                 Agreement for the Outsourcing of the     February 27, 2015          $0
15 rue de Flaxweiler                         Asset Management of BayVK R2 Lux
L-6776 Grevenmacher                                   S.A., SICAV-FIS

BayVK R2 Lux S.A., SICAV-FIS                       Service Level Agreement            February 27, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
BNP Paribas Securities Services                       Power of Attorney               February 20, 2015          $0
Luxembourg Branch                                          86578
60 Avenue John F. Kennedy
1855 Luxembourg
Hewett's Island CLO 1-R, Ltd.                     Confidentiality Agreement             April 11, 2011           $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                        Governing Documents                      --                 $0
clo Maples Finance Limited                          (Requested from HCM)
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                      Management Agreement                 July 18, 2011            $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                 Collateral Administration Agreement    November 20, 2007           $0
clo Maples Finance Limited                          (Requested from HCM)
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102



                                                            10
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18          Entered 10/23/18 18:11:59   Page 17 of 37
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                   Contract Description              Contract Date          Cure Amount
Hewett's Island CLO 1-R, Ltd.                                Indenture                   November 20, 2007            $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Deutsche Bank Trust Company Americas                          Indenture                  November 20, 2007           $0
1761 East St. Andrew Place
Santa Ana, CA 92705
Attn: CDO Business Unit – Hewett’s Island
CLO 1-R
State Street (Guerney Limited)                     FATCA and Non-FATCA Services             June 23, 2017            $0
First Floor, Dorey Court, Admiral Park,                     Agreement
St. Peter Port, Guernsey
The Bank of New York Mellon Trust Co              Collateral Administration Agreement      October 3, 2013           $0
225 Liberty Street
New York, NY 10286
U.S. Bank National Association                        Confidentiality Agreement            March 5, 2014             $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107
Universal-lnvestment-Luxembourg S.A.             Agreement for the Outsourcing of the     February 27, 2015          $0
15 rue de Flaxweiler                             Asset Management of BayVK R2 Lux
L-6776 Grevenmacher                                       S.A., SICAV-FIS

Universal-Investment-Luxembourg S.A.                      Power of Attorney               February 20, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
Universal-Investment-Luxembourg S.A.                   Service Level Agreement            February 27, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher



                                                                11
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18            Entered 10/23/18 18:11:59      Page 18 of 37
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                      Contract Description                Contract Date          Cure Amount
Acis Loan Funding, Ltd.                              Portfolio Management Agreement           December 22, 2016            $0
First Floor, Dorey Court
St. Peter Port, Guernsey GYI 6HJ
Channel Islands
Acis Capital Management, LP                        Amended and Restated Agreement of            January 21, 2011            $0
c/o PHELANLAW                                            Limited Partnership
4214 Woodfin Drive
Dallas, Texas 75220

Acis Capital Management GP, LLC                  Amended and Restated Limited Liability         January 21, 2011            $0
c/o PHELANLAW                                           Company Agreement
4214 Woodfin Drive
Dallas, Texas 75220

        For the avoidance of doubt, to the extent not otherwise included above, the Trustee intends to assume any additional executory
 contracts that relate to the funds set forth below as may be necessary or beneficial to the Reorganized Debtor under the Plan:
        1.     Acis CLO 2013-1, Ltd.
        2.     Acis CLO 2013-2, Ltd.
        3.     Acis CLO 2014-3, Ltd.
        4.     Acis CLO 2014-4, Ltd.
        5.     Acis CLO 2014-5, Ltd.
        6.     Acis CLO 2015-6, Ltd.
        7.     Acis CLO Value Fund II, L.P.
        8.     Acis CLO Value Fund II (Cayman), L.P.
        9.     Acis CLO Master Fund II, L.P.
        10.    BayVK R2 Lux S.A., SICAV FIS



                                                                  12
       Case 18-30264-sgj11 Doc 653 Filed 10/23/18            Entered 10/23/18 18:11:59   Page 19 of 37
                                                  EXHIBIT B
                                   Executory Contracts and Unexpired Leases
                                         to Be Assumed by the Trustee

11.   Hewitt’s Island CLO 1-R, Ltd.
12.   Acis Loan Funding, Ltd.

      The Trustee reserves the right to amend or supplement this Exhibit B.




                                                        13
Case 18-30264-sgj11 Doc 653 Filed 10/23/18   Entered 10/23/18 18:11:59   Page 20 of 37




                       Exhibit “2”
   [Redline – Plan Modifications]
Case 18-30264-sgj11 Doc 653 Filed 10/23/18   Entered 10/23/18 18:11:59   Page 21 of 37



       PLAN INJUNCTION.

       THIS SECTION IS REFERRED TO HEREIN AS THE “PLAN
       INJUNCTION.” EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
       HEREIN, AS OF THE EFFECTIVE DATE ALL HOLDERS OF CLAIMS
       AGAINST, OR INTERESTS IN, THE DEBTORS, THE ESTATE OR ANY
       OF THE ASSETS THAT AROSE PRIOR TO THE EFFECTIVE DATE ARE
       HEREBY PERMANENTLY ENJOINED AND PROHIBITED FROM THE
       FOLLOWING: (a) THE COMMENCING OR CONTINUATION IN ANY
       MANNER, DIRECTLY OR INDIRECTLY, OF ANY ACTION, CASE,
       LAWSUIT OR OTHER PROCEEDING OF ANY TYPE OR NATURE
       AGAINST THE DEBTORS, THE ESTATE, THE REORGANIZED
       DEBTOR, OR THE REORGANIZED DEBTOR’S ASSETS WITH
       RESPECT TO ANY SUCH CLAIM OR INTEREST ARISING OR
       ACCRUING BEFORE THE EFFECTIVE DATE, INCLUDING WITHOUT
       LIMITATION THE ENTRY OR ENFORCEMENT OF ANY JUDGMENT,
       OR ANY OTHER ACT FOR THE COLLECTION, EITHER DIRECTLY OR
       INDIRECTLY, OF ANY CLAIM OR INTEREST AGAINST THE
       DEBTORS, THE ESTATE, THE REORGANIZED DEBTOR, OR THE
       REORGANIZED DEBTOR’S ASSETS; (b) THE CREATION,
       PERFECTION OR ENFORCEMENT OF ANY LIEN, SECURITY
       INTEREST, ENCUMBRANCE, RIGHT OR BURDEN, EITHER
       DIRECTLY OR INDIRECTLY, AGAINST THE DEBTORS, THE ESTATE,
       THE REORGANIZED DEBTOR, OR THE REORGANIZED DEBTOR’S
       ASSETS, OR (c) TAKING ANY ACTION IN RELATION TO THE
       DEBTORS, THE ESTATE, THE REORGANIZED DEBTOR, OR THE
       REORGANIZED DEBTOR’S ASSETS, EITHER DIRECTLY OR
       INDIRECTLY, WHICH VIOLATES OR DOES NOT CONFORM OR
       COMPLY WITH THE PROVISIONS OF THIS PLAN APPLICABLE TO
       SUCH CLAIM OR INTEREST. THE PLAN INJUNCTION SHALL ALSO
       BE INCORPORATED INTO THE CONFIRMATION ORDER.

       IN ADDITION TO THE FOREGOING, EXCEPT TO THE EXTENT
       NECESSARY TO ALLOW HCLOF, THE REORGANIZED DEBTOR AND
       BRIGADE TO EFFECTUATE THE RESET OF ONE OR MORE OF THE
       ACIS CLOS IN ACCORDANCE WITH SECTION 6.08 OF THE PLAN,
       PURSUANT TO SECTIONS 105(a), 1123(a)(5), 1123(b)(6), AND 1142(b) OF
       THE BANKRUPTCY CODE, THE ENJOINED PARTIES (DEFINED
       BELOW) ARE HEREBY ENJOINED FROM: (a) PROCEEDING WITH,
       EFFECTUATING, OR OTHERWISE TAKING (i) ANY ACTION IN
       FURTHERANCE OF ANY OPTIONAL REDEMPTION, CALL, OR
       OTHER LIQUIDATION OF THE ACIS CLOS PREVIOUSLY OR
       CURRENTLY ISSUED BY ANY SUCH PARTIES, AND (ii) ANY OTHER
       ATTEMPT TO LIQUIDATE THE ACIS CLOS BY ANY MEANS, (b)
       TRADING ANY ACIS CLO COLLATERAL IN FURTHERANCE OF ANY
       OPTIONAL REDEMPTION, CALL, OR OTHER LIQUIDATION OF THE
       ACIS CLOS, (c) EXERCISING ANY RIGHTS TO ASK OR DIRECT THE
Case 18-30264-sgj11 Doc 653 Filed 10/23/18             Entered 10/23/18 18:11:59         Page 22 of 37



        ISSUERS, CO-ISSUERS OR INDENTURE TRUSTEE TO PERFORM ANY
        ACTION IN RELATION TO THE ACIS CLOS THAT THE ENJOINED
        PARTIES ARE PROHIBITED FROM TAKING UNDER THE TERMS OF
        THE PLAN INJUNCTION, (d) INTERFERING IN ANY WAY WITH THE
        CAPITAL MARKETS PROCESS OF RESETTING ANY ACIS CLO, AND
        (de) SENDING, MAILING, OR OTHERWISE DISTRIBUTING ANY
        NOTICE TO THE HOLDERS OF THE NOTES IN THE ACIS CLOS IN
        CONNECTION WITH THE EFFECTUATION OF ANY OPTIONAL
        REDEMPTION, CALL, OR OTHER LIQUIDATION OF THE ACIS CLOS,
        UNTIL THE EARLIER TO OCCUR OF: (x) THE DATE UPON WHICH
        THE REORGANIZED DEBTOR OBTAINS CONTROL OVER
        MANAGEMENT OF THE SUBORDINATED NOTES BY VIRTUE OF
        AVOIDING THE PREPETITION FRAUDULENT TRANSFER OF ACIS
        LP’S RIGHTS UNDER THE ALF PMA THROUGH THE CLAIMS,
        COUNTERCLAIMS, OR THIRD-PARTY CLAIMS ASSERTED OR
        WHICH MAY BE ASSERTED IN THE HIGHLAND ADVERSARY, OR
        OTHERWISE, (y) THE DATE ON WHICH ALL ALLOWED CLAIMS
        AGAINST THE DEBTORS HAVE BEEN PAID IN FULL, OR (z) TWO (2)
        YEARS AFTER THE EFFECTIVE DATE.DATE UPON WHICH A FINAL
        ORDER IS ENTERED ON THE ESTATE’S AVOIDANCE CLAIMS
        RELATING TO ACIS LP’S RIGHTS UNDER THE ALF PMA. FOR
        PURPOSES OF THIS PARAGRAPH, THE TERM “ENJOINED PARTIES”
        SHALL INCLUDE HIGHLAND, HCLOF, CLO HOLDCO, NEUTRA,
        HIGHLAND HCF, HIGHLAND CLOM, ANY AFFILIATES OF
        HIGHLAND, INDENTURE TRUSTEE, THE ISSUERS AND CO-ISSUERS,
        AND      THEIR     RESPECTIVE     EMPLOYEES,     AGENTS,
        REPRESENTATIVES, TRANSFEREES, ASSIGNS, AND SUCCESSORS.
        FOR PURPOSES OF CLARIFICATION AND AVOIDANCE OF DOUBT,
        NOTHING IN THIS PARAGRAPH SHALL PRECLUDE ORDINARY DAY-
        TO-DAY TRADING OF THE COLLATERAL IN THE ACIS CLOS.

 Notwithstanding anything to the contrary in the Plan: (a) third-party professionals employed by
 the Reorganized Debtor shall not be released or exculpated from any losses, claims, damages,
 liabilities, or expenses arising from their duties and services provided to the Reorganized Debtor;
 and (b) any third-party professionals employed by the Reorganized Debtor shall only be entitled
 to be indemnified by the Reorganized Debtor to the extent provided by applicable law.

 Notwithstanding anything to the contrary in the Plan or Confirmation Order, nothing in the Plan
 or in the Confirmation Order shall discharge, release, enjoin or otherwise bar (i) any liability of
 the Debtors, the Estate, the Reorganized Debtor, or the Reorganized Debtor’s assets (“Released
 Parties”) to a Governmental Unit arising on or after the Confirmation Date with respect to events
 occurring after the Confirmation Date, provided that the Released Parties reserve the right to assert
 that any such liability is a Claim that arose on or prior to the Confirmation Date and constitutes a
 Claim that is subject to the deadlines for filing proofs of claim, (ii) any liability to a Governmental
 Unit that is not a Claim subject to the deadlines for filing proofs of Claim, (iii) any valid right of
 setoff or recoupment of a Governmental Unit, and (iv) any police or regulatory action by a
 Governmental Unit. In addition, nothing in the Plan or Confirmation Order discharges, releases,
Case 18-30264-sgj11 Doc 653 Filed 10/23/18         Entered 10/23/18 18:11:59       Page 23 of 37



 precludes or enjoins any environmental liability to any Governmental Unit that any Person other
 than the Released Parties would be subject to as the owner or operator of the property after the
 Effective Date. For the avoidance of any doubt, nothing in this paragraph shall be construed to
 limit the application of the Plan Injunction to any Claim which was subject to any bar date
 applicable to such Claim.
Case 18-30264-sgj11 Doc 653 Filed 10/23/18   Entered 10/23/18 18:11:59   Page 24 of 37




                       Exhibit “3”
            [Redline - Exhibit “B”]
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 25 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2013-1 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016            $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2013-1, Ltd.                           Limited Liability Company Agreement     October 28, 2016           $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 Ltd.                             Collateral Administration Agreement     March 18, 2013            $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
U.S. Bank National Association                   Collateral Administration Agreement     March 18, 2013            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1 Ltd.                              Portfolio Management Agreement         March 18, 2013            $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 Ltd.                                         Indenture                   March 18, 2013            $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 LLC                                          Indenture                   March 18, 2013            $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               1
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18       Entered 10/23/18 18:11:59   Page 26 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description             Contract Date         Cure Amount
U.S. Bank National Association                              Indenture                   March 18, 2013             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1 Ltd.                                  Supplemental Indenture           February 26, 2014          $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 LLC                                   Supplemental Indenture           February 26, 2014          $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                        Supplemental Indenture           February 26, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1, Ltd.                                  Governing Documents                    --                  $0
c/o Maples FS Limited                                 (Requested from HCM)
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 10931350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-2 Chemical Holdings, LLC          Limited Liability Company Agreement           --                  $0
1209 Orange Street                                     (requested from HCM)
Wilmington, DE 19801
Acis CLO 2013-2 Ltd.                            Limited Liability Company Agreement           --                  $0
c/o Maples FS Limited                                  (requested from HCM)
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                              2
                  Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 27 of 37
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                    Contract Description             Contract Date         Cure Amount
Acis CLO 2013-2 Ltd.                              Collateral Administration Agreement     October 3, 2013            $0
c/o Maples FS Limited
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S.The Bank National Associationof New           Collateral Administration Agreement     October 3, 2013           $0
York Mellon Trust Co., N.A.
190 S. LaSalle601 Travis Street, 8th16th Floor
Chicago, IL 60603
Attention:Houston, Texas 77002
Attn: Global Corporate Trust –
Acis CLO 2013-2
Acis CLO 2013-2 Ltd.                               Portfolio Management Agreement         October 3, 2013           $0
c/o Maples FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands L Y1-1102
Acis CLO 2013-2 Ltd.                                          Indenture                   October 3, 2013           $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-2 LLC                                           Indenture                   October 3, 2013           $0
850 Library Ave., Suite 204
Newark, DE 19711
The Bank of New York Mellon Trust Co., N.A.                    Indenture                  October 3, 2013           $0
601 Travis Street, 16th Floor
Houston, Texas 77002
Attn: Global Corporate Trust –
Acis CLO 2013-2
Acis CLO 2013-2 Ltd.                                     Governing Document                     --                  $0
c/o Maples FS Limited                                   (requested from HCM)
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102


                                                                3
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 28 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2014-3 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016            $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-3 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Ltd.                             Collateral Administration Agreement    February 25, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                   Collateral Administration Agreement    February 25, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-3
Acis CLO 2014-3 Ltd.                              Portfolio Management Agreement        February 25, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Ltd.                                         Indenture                  February 25, 2014          $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-3 LLC                                          Indenture                  February 25, 2014          $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               4
                Case 18-30264-sgj11 Doc 653 Filed 10/23/18         Entered 10/23/18 18:11:59   Page 29 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description              Contract Date         Cure Amount
U.S. Bank National Association                              Indenture                   February 25, 2014           $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-3
Acis CLO 2014-3 Ltd.                          Memorandum and Articles of Association   December 24, 2013           $0
c/o Maple FS Limited                                of Acis CLO 2014-3 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-4 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-4 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
Acis CLO 2014-4 Ltd.                             Collateral Administration Agreement      June 5, 2014             $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
U.S. Bank National Association                   Collateral Administration Agreement      June 5, 2014             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-4
Acis CLO 2014-4 Ltd.                              Portfolio Management Agreement          June 5, 2014             $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                               5
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 30 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description              Contract Date         Cure Amount
Acis CLO 2014-4 Ltd.                                        Indenture                     June 5, 2014              $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-4 LLC                                          Indenture                    June 5, 2014             $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                   June 5, 2014             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-4
Acis CLO 2014-4 Ltd.                          Memorandum and Articles of Association      April 1, 2014            $0
c/o Maple FS Limited                                of Acis CLO 2014-4 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Island KY1-1102
Acis CLO 2014-5 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-5 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-5 Ltd.                             Collateral Administration Agreement   November 18, 2014           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                               6
                Case 18-30264-sgj11 Doc 653 Filed 10/23/18         Entered 10/23/18 18:11:59   Page 31 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description            Contract Date          Cure Amount
U.S. Bank National Association                   Collateral Administration Agreement   November 18, 2014            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-5
Acis CLO 2014-5 Ltd.                              Portfolio Management Agreement       November 18, 2014           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-5 Ltd.                                         Indenture                 November 18, 2014           $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-5 LLC                                          Indenture                 November 18, 2014           $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                November 18, 2014           $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-5
Acis CLO 2014-5 Ltd.                          Memorandum and Articles of Association     August 21, 2014           $0
c/o Maple FS Limited                                of Acis CLO 2014-5 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
Acis CLO 2015-6 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801




                                                               7
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 32 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2015-6 Ltd.                            Limited Liability Company Agreement     October 28, 2016            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2015-6 Ltd.                             Collateral Administration Agreement     April 16, 2015            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                   Collateral Administration Agreement     April 16, 2015            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2015-6
Acis CLO 2015-6 Ltd.                              Portfolio Management Agreement         April 16, 2015            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2015-6 Ltd.                                         Indenture                   April 16, 2015            $0
c/o Estera Trust (f/k/a Appleby Trust)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2015-6 LLC                                          Indenture                   April 16, 2015            $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                  April 16, 2015            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2015-6




                                                               8
                Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 33 of 37
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                Contract Description               Contract Date         Cure Amount
Acis CLO 2015-6 Ltd.                          Memorandum and Articles of Association   February 11, 2015           $0
P.O. Box 1093, Boundary Hall, Cricket Sq            of Acis CLO 2015-6 Ltd.
Grand Cayman, KY1-1102, Cayman Islands
Acis CLO Value Fund II (Cayman), LP.             Investment Management Agreement         May 1, 2016              $0
P.O. Box 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II GP, LLC                   Investment Management Agreement         May 1, 2016              $0
P.O. Box. 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II, LP.                      Investment Management Agreement         May 1, 2016              $0
300 Crescent Court
Suite 700
Dallas, TX 75201
Acis CLO Value GP, LLC                          Limited Liability Company Agreement      July 19, 2010            $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO Value Master Fund II, LP.               Investment Management Agreement         May 1, 2016              $0
P.O. Box 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II (Cayman), L.P.          Third Amended and Restated Exempted       May 1, 2016              $0
P.O. Box 309, Ugland House                         Limited Partnership Agreement
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Master Fund II, L.P.            Third Amended and Restated Exempted       May 1, 2016              $0
P.O. Box 309, Ugland House                         Limited Partnership Agreement
Grand Cayman, Cayman Islands KY1-1104
Acis Loan Funding, Ltd.                           FATCA and Non-FATCA Services           June 23, 2017            $0
300 Crescent Court                                         Agreement
Suite 700
Dallas, TX 75201




                                                              9
               Case 18-30264-sgj11 Doc 653 Filed 10/23/18        Entered 10/23/18 18:11:59   Page 34 of 37
                                                       EXHIBIT B
                                        Executory Contracts and Unexpired Leases
                                              to Be Assumed by the Trustee

Party                                               Contract Description               Contract Date         Cure Amount
BayVK R2 Lux S.A., SICAV FIS                         Power of Attorney                February 20, 2015           $0
15 rue de Flaxweiler
L-6776 Grevenmacher
BayVK R2 Lux S.A., SICAV-FIS                 Agreement for the Outsourcing of the     February 27, 2015          $0
15 rue de Flaxweiler                         Asset Management of BayVK R2 Lux
L-6776 Grevenmacher                                   S.A., SICAV-FIS

BayVK R2 Lux S.A., SICAV-FIS                       Service Level Agreement            February 27, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
BNP Paribas Securities Services                       Power of Attorney               February 20, 2015          $0
Luxembourg Branch                                          86578
60 Avenue John F. Kennedy
1855 Luxembourg
Hewett's Island CLO 1-R, Ltd.                     Confidentiality Agreement             April 11, 2011           $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                        Governing Documents                      --                 $0
clo Maples Finance Limited                          (Requested from HCM)
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                      Management Agreement                 July 18, 2011            $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                 Collateral Administration Agreement    November 20, 2007           $0
clo Maples Finance Limited                          (Requested from HCM)
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102



                                                            10
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18          Entered 10/23/18 18:11:59   Page 35 of 37
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                   Contract Description              Contract Date          Cure Amount
Hewett's Island CLO 1-R, Ltd.                                Indenture                   November 20, 2007            $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Deutsche Bank Trust Company Americas                          Indenture                  November 20, 2007           $0
1761 East St. Andrew Place
Santa Ana, CA 92705
Attn: CDO Business Unit – Hewett’s Island
CLO 1-R
State Street (Guerney Limited)                     FATCA and Non-FATCA Services             June 23, 2017            $0
First Floor, Dorey Court, Admiral Park,                     Agreement
St. Peter Port, Guernsey
The Bank of New York Mellon Trust Co              Collateral Administration Agreement      October 3, 2013           $0
225 Liberty Street
New York, NY 10286
U.S. Bank National Association                        Confidentiality Agreement            March 5, 2014             $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107
Universal-lnvestment-Luxembourg S.A.             Agreement for the Outsourcing of the     February 27, 2015          $0
15 rue de Flaxweiler                             Asset Management of BayVK R2 Lux
L-6776 Grevenmacher                                       S.A., SICAV-FIS

Universal-Investment-Luxembourg S.A.                      Power of Attorney               February 20, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
Universal-Investment-Luxembourg S.A.                   Service Level Agreement            February 27, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher



                                                                11
                 Case 18-30264-sgj11 Doc 653 Filed 10/23/18            Entered 10/23/18 18:11:59      Page 36 of 37
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                      Contract Description                Contract Date          Cure Amount
Acis Loan Funding, Ltd.                              Portfolio Management Agreement           December 22, 2016            $0
First Floor, Dorey Court
St. Peter Port, Guernsey GYI 6HJ
Channel Islands
Acis Capital Management, LP                        Amended and Restated Agreement of            January 21, 2011            $0
c/o PHELANLAW                                            Limited Partnership
4214 Woodfin Drive
Dallas, Texas 75220

Acis Capital Management GP, LLC                  Amended and Restated Limited Liability         January 21, 2011            $0
c/o PHELANLAW                                           Company Agreement
4214 Woodfin Drive
Dallas, Texas 75220

        For the avoidance of doubt, to the extent not otherwise included above, the Trustee intends to assume any additional executory
 contracts that relate to the funds set forth below as may be necessary or beneficial to the Reorganized Debtor under the Plan:
        1.     Acis CLO 2013-1, Ltd.
        2.     Acis CLO 2013-2, Ltd.
        3.     Acis CLO 2014-3, Ltd.
        4.     Acis CLO 2014-4, Ltd.
        5.     Acis CLO 2014-5, Ltd.
        6.     Acis CLO 2015-6, Ltd.
        7.     Acis CLO Value Fund II, L.P.
        8.     Acis CLO Value Fund II (Cayman), L.P.
        9.     Acis CLO Master Fund II, L.P.
        10.    BayVK R2 Lux S.A., SICAV FIS



                                                                  12
       Case 18-30264-sgj11 Doc 653 Filed 10/23/18            Entered 10/23/18 18:11:59   Page 37 of 37
                                                  EXHIBIT B
                                   Executory Contracts and Unexpired Leases
                                         to Be Assumed by the Trustee

11.   Hewitt’s Island CLO 1-R, Ltd.
12.   Acis Loan Funding, Ltd.

      The Trustee reserves the right to amend or supplement this Exhibit B.




                                                        13
